DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with John Mattingly on 02/02/2022.
The amended claim (18) is provided below.

18. (Currently Amended) The connection module according to Claim 14, comprising: 
a 

Other References Cited
	The prior art made of record and not relied upon is considered pertinent to Applicant(s) disclosure include:
Gebrian et al. (US 2005/0013735) discloses a bi-directional linear reagent container shuttle that removes reagent containers from a reagent container loading tray to a slot within a reagent storage area.
Itoh (US 2005/0214166) discloses a connection module having a rack rotating mechanism provided in a conveyor path.
Yano et al. (US 2012/0179405) discloses rotating units disposed between a conveyance line and buffer units.
Kanayama (US 2012/0216610) discloses a linear sampler unit disposed adjacent to a rack rotor mechanism and a moving device that moves a sample between the linear sampling unit and the rack rotor.
Watanabe et al. (US 2012/0269682) discloses a reagent replenishing module comprising a rack rotor mechanism connected to an automatic analyzer with a rack rotating mechanism.
Barker et al. (US 4,900,513) discloses a sample carousel adjacent a loading tray for transferring sample rack to the sample carousel.
Shibuya et al. (US 7,842,237) discloses various configurations of automatic analyzers with a connection module comprising a rack rotor mechanism.
Tatsutani et al. (US 8,828,319) discloses rotation unit that changes the direction of a sample racks by 90 degrees in a conveyance line.
Onuma (JP 2003/262642A) discloses a connection module connected to an automatic analyzer with a rack rotor mechanism.

Allowable Subject Matter
	Claims 14-25 are allowed.
	In addition to the remarks of record, the instant claims 14-21 define over the prior art because the cited prior art does not teach or suggest a connection module comprising a rack discharge mechanism that moves a rack from a rack rotor mechanism on an automatic analyzer to a rotation holder on the connection module. The discharge mechanism comprising a rail that 
	The instant claims 22-23 define over the prior art because the cited prior art does not teach or suggest an interference avoidance method wherein a connection module is connected to an automatic analyzer comprising a rack rotor mechanism.  The connection module comprising a rack discharge mechanism for holding a rack from the rack rotor mechanism on the automatic analyzer and moving, by a carriage, the rack to a rotation holder on the connection module.  A rack rotating mechanism that moves the rack rotation holder with the rack.  The connection module being further defined as having a distance between the rack rotor mechanism and the rack rotating mechanism that is less than an overall length of the rack.  A controller that controls the carriage to move to a first stop location on a side of the rack rotor mechanism, causes the rack rotation mechanism to perform an origin return operation, then moves the carriage to a second stop position on a side of the rack rotating mechanism.  In a case where the carriage holding the rack is out of the range of interference with the rack rotor mechanism, the controller moves the to the second stop position.
	The instant claims 24-25 define over the prior art because the cited prior art does not teach or suggest an interference avoidance method wherein a connection module is connected to an automatic analyzer comprising a rack rotor mechanism.  The connection module comprising a rack discharge mechanism for holding a rack from the rack rotor mechanism on the automatic analyzer and moving, by a carriage, the rack to a rotation holder on the connection module.  A rack rotating mechanism that moves the rack rotation holder with the rack.  The connection 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        




	/Benjamin R Whatley/            Primary Examiner, Art Unit 1798